QWICK MEDIA INC. SUPPLEMENTAL MAILING LIST FORM National Instrument 51-102 Continuous Disclosure Obligations mandates that Qwick Media Inc. (the“Company”) send annually a request form to registered holders and beneficial owners of securities to enable such holders and owners to request a copy of the Company’s annual financial statements and related MD&A and/or interim financial statements and related MD&A (collectively, the “Statements”), in accordance with the procedures set out in National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer.If you wish to receive either or both of the Statements, you must complete this form and forward it to the Company’s solicitors at the following address: CLARK WILSON LLP Attention:Lori McLellan 900 - 885 West Georgia Street Vancouver, BCV6C 3H1 Please note that both registered holders and beneficial owners should return the form; registered holders will not automatically receive the Statements (registered holders are those with shares registered in their name; beneficial owners have their shares registered in an agent, broker, or bank’s name). ***** If you wish to receive Statements of the Company, please complete below and return.Yes, I would like to receive: Interim Financial Statements and MD&A Annual Financial Statements and MD&A (Please PRINT your name and address) (First Name and Surname) (Number and Street) (Apartment/Suite) (City, Province/State) (Postal Code) (Email Address) Signed: (Signature of Shareholder) Dated:
